El Juez Asociado Señor Díaz Cruz
emitió la opinión del Tribunal.
La compensación por accidente del trabajo es un remedio dirigido a aliviar la reducida capacidad productiva del obrero que sobrevive al accidente, o atender a la necesidad económica de sus dependientes cuando desaparece su proveedor. Los dineros provenientes de dicha compensación no son, por tanto, un bien patrimonial transmisible por reglas de herencia a herederos no dependientes. Tomás v. Comisión Industrial, 59 D.P.R. 860 (1942); Cepeda v. Comisión Industrial, 76 D.P.R. 801 (1954); Gallart Mendía v. González Marrero, 95 D.P.R. 201 (1967). Por el propósito eminentemente social y remedial de la Ley (11 L.P.R.A. secs. 1 y ss.) en caso de no haber dependientes, los herederos no han de beneficiarse ni aun de los pagos por concepto de compensación y dietas ya vencidos y exigióles a la fecha en que muere el trabajador lesionado. El derecho a dietas y compensación para subsistir es de la naturaleza esencial de una pensión alimenticia, uno de los derechos personalismos que se extingue con el individuo. (1) Dichos beneficios van dirigidos a suplir, con fondos públicos, deficiencias en el presupuesto familiar del trabajador o de aquellos que de él dependían y no a enriquecer el acervo privado de quienes nada necesitaban del obrero ex-tinto. Si al morir el trabajador había dietas o plazos de compensación vencidos e impagados, ello reflejaría una injusticia social que no se corrige con entregarle esas cantidades deven-*185gadas como una regalía o bono a quien no las necesita, sino que se agravaría sacando ese dinero de los recursos generales de que tanta necesidad tiene el Fondo del Seguro del Estado para cumplir su encomienda de ir en auxilio de los obreros que sufran lesiones o se inutilicen por accidentes que proven-gan de cualquier acto o función inherente a su trabajo o em-pleo y que ocurra en el curso de éste y como consecuencia del mismo o por enfermedad derivada de la ocupación. 11 L.P.R.A. see. 2.
Hay una obvia razón de interés y moral pública en que los dineros que no fueron desembolsados a tiempo para los fines legítimos de sufragar gastos de subsistencia del tra-bajador, desaparecido éste, permanezcan en el fondo guberna-mental para aliviar la penuria de otras víctimas de accidente del trabajo.
Doña Juana López Ramos, una maestra de instrucción pública, de 57 años, sufrió un colapso en su trabajo. Su padecimiento de arteriosclerosis e insuficiencia coronaria se había agravado por su trabajo, y aun su subsiguiente muerte por acto propio impulsado por una reacción depresiva neurótica fue también vinculada a su empleo. Le sucedieron tres hijos mayores de edad, y su esposo, ninguno de los cuales pudo establecer su dependencia económica de la extinta. Cuando murió Doña Juana el Fondo del Seguro del Estado no había resuelto todavía el caso de incapacidad (eventualmente fijada en un 50%) que precedió al de muerte. Concluyó la Comisión Industrial que el no haber cobrado la maestra la compensación correspondiente al 50% de sus funciones fisio-lógicas generales se debió a “demora inexcusable” del Fondo y que dicha compensación así como las dietas impagadas en defecto de dependientes son parte de su patrimonio heredi-tario.
Hemos de abordar la cuestión planteada de si son trans-misibles a los herederos aquellos beneficios o plazos de pensión devengados y exigióles, pero impagados al sobrevenir *186el deceso de la maestra. Bajo la vigencia de la antigua Ley por Accidentes del Trabajo (Núm. 85 de 14 de mayo de 1928) cuando este Tribunal hubo de escoger entre criterios disímiles sobre transmisibilidad hereditaria, en Quiñones v. South P.R. Sugar Co. of P.R., 48 D.P.R. 351 (1935), resolvimos que pertenecía a los herederos aquella parte de la compensación de-vengada (accrued) a la muerte del obrero. Todavía sustentan ese criterio los comentaristas: Schneider, Workmen’s Compensation, To. 11, sec. 2331, pág. 607, ed. tercera; y Larson, Workmen’s Compensation Law, To. 2, sec. 58.40, pág. 10-244. La respetable opinión de estas autoridades se emite dentro de la esfera de derecho común anglosajón que en materia de herencia no sigue nuestra tradición civilista, y frente a situaciones socio-económicas de los Estados Unidos que distan mucho de coincidir con las que prevalecen en nuestra patria.
En cabal observancia de esta legislación reparadora, proviniendo del mismo origen tanto los plazos devengados como los no devengados a la muerte del obrero, compartiendo unos y otros la característica esencial de ser una aportación del Estado para preservar la vida de quien se inutilizó en su trabajo, estos pagos han de considerarse como derechos personalísimos que se extinguen con la muerte.
La decisión en Quiñones v. South P.R. Sugar Co. of P.R., supra, por desvirtuar la naturaleza y propósito de la compensación por accidente del trabajo, y en cuanto es contraria a los razonamientos expuestos en esta opinión debe entenderse revocada. También resulta erróneo el criterio del Adminis-trador que siguiendo a Quiñones informa estar dispuesto a entregar a los herederos aquellos plazos de pensión y dietas devengados por incapacidad de la maestra, durante el periodo comprendido entre el colapso cardiaco y su muerte.

La decisión de la Comisión Industrial será revocada.

El Juez Asociado, Señor Cadilla Ginorio, disintió con opinión en la cual concurren el Juez Presidente, Señor Trías Monge, y los Jueces Asociados, Señores Martín e Irizarry *187Yunqué. El Juez Asociado, Señor Negrón García, concurre en la opinión del Tribunal con opinión en la cual concurre el Juez Asociado, Señor Dávila.
—O—

Arts. 149 y 150 del Código Civil (31 L.P.R.A. sees. 568, 569); Castán, Derecho Civil, To. 5, Vol. 2, pág. 258, Octava ed. (1966); Bonet Ramón, Compendio de Derecho Civil, To. 4, pág. 706, ed. I960; Manresa, Comentarios al Código Civil Español, To. 1, pág. 846, ed. Séptima, año 1956; Scaevola, Código Civil, To. 3, pág. 471, 5a. ed.